ALLOWANCE
Response to Amendment
The applicant’s amendment filed 01/19/2021 has been entered.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lens, comprising a bottom surface, an inner surface, an outer surface, and a first accommodating chamber configured for accommodating a light-emitting assembly, a wall face of the being the inner surface of the lens, and the lens having an axisymmetric structure, wherein: the inner surface comprises a sawtooth-shaped cross-section a first light incident surface protruding toward the first accommodating chamber and at least two pairs of tooth corners extending into the first accommodating chamber, a first pair of tooth corners comprise second light incident surfaces provided opposite to each other, and a second pair of tooth corners comprise third light incident surfaces provided opposite to each other, wherein the third light incident surface is directly connected to a curved reflecting surface that directly reflects light from the third light incident surface to a third light-emitting surface and wherein the reflecting surface encloses, from a top direction that faces the bottom surface, the first accommodating chamber, the outer surface comprises two first light-emitting surfaces located at a middle top region and opposite to each other, second light-emitting surfaces located on two sides of the two first light-emitting surfaces and intersecting with adjacent first light-emitting surfaces, as specifically called for the claimed combinations.
The closest prior art, Ewert et al (US 2009/0129097 A1), does not include third light incident surfaces provided opposite to each other, wherein the third light incident surface is directly connected to a curved reflecting surface that directly reflects light from the third light incident surface to a third light-emitting surface and wherein the reflecting surface encloses, from a top direction that faces the bottom surface, the first accommodating chamber as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ewert et al reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875